Crabs', J.,
delivered the opinion of this Court.
Two questions present themselves for the consideration of the Court on this appeal. First: Whether the Act of the legislature, passed at December session, 1845, chap. 253, entitled, “ An Act for the relief of John L. Hook and others, devisees of James Hook, late of Allegany county, deceased,” was aproper exercise of legislative power ; and, secondly, if so, whether the power conferred by the Act on the County Court of Allegany gave that Court jurisdiction, and authorized the decree, by virtue of which the property in controversy was purchased. The three sections of the Act very clearly designate the reason and object of its enactment; the authority granted by the Act was two-fold : to effect a valid division of the real estate among the devisees of James Hook, on their application for that purpose, at that time depending in the Court, *462and also to transmute the share of the real estate to be allotted to Mrs. Davis and her children into personal property of money, provided the Court was satisfied it would he beneficial to all who were interested. The Acts of the legislature are presumed to he constitutional, and it is only when they manifestly infringe some of the provisions of the Constitution, or violate the vested rights of the people, that their effect and operation can he impeded hy judicial power ; for the Act of a legislature is not pronounced unconstitutional or invalid in a doubtful case. The power to decree the sale of real estate of minors in special cases, was frequently exercised hy the legislature of this State, and the power thus exercised was never successfully doubted or questioned hy the profession or the Courts. See 11 Gill & Johnson, 81. The increasing necessity of these special Acts caused, the legislature to enact the statutes of 1816, chapter 139;, and 1818, chapter 133. These Acts conferred general powers on the Courts to decree sales of the real estates of infants, provided they were satisfied it would he for the interest and benefit of the minors. The constitutional right of the legislature to pass these special and general laws was conceded, as the State was considered the general guardian and protector of minors who were disabled to act for themselves, and the legislature, exercising this tutelary power over the persons and property of infants, claimed and exercised the right to provide hy public or private Acts for converting real estate in which they had vested or contingent interests, into personal property and securities, when necessary for their benefit.
It was contended hy one of the counsel for the appellants, that in virtue of the 21st section of the Bill of Rights, the legislature was prohibited from passing this Act, as hy that section “ no freeman ought to he deprived of his property, without the judgment of his peers, of hy the law of the land.” Surely this Act cannot he consid*463ered repugnant to that clause in the Bill of Rights; it did not propose to deprive the minors of their property, but was passed on the application of their father, representing that a sale of the property would be beneficial to the children and promotive of their interest, and it was therefore, we think, a just and proper subject for the exercise of the authority of the legislature as parens patriae. The commuting of realty into personalty has never been held as depriving the children of their property ; by the exercise of such a power, minor children are enabled to derive subsistence, comfort and education from their property, which otherwise might be wholly useless and unproductive, and this power is asserted by Justice Grier, in delivering the opinion of the Court, in the case of Florentine vs. Barton, 2 Wallace, 210, where he says, “ Statutes are found in almost every State in the Union, giving authority to guardians to sell the estates of their wards, subject to the supervision and approbation of a Court, and the power to grant such special authority to guardians has been generally admitted.” This is not like the case of Crane vs. Meginnis, 1 Gill & Johns., 463. In that case the legislature undertook to appropriate the money of Meginnis to Crane, and it was therefore an exercise by the legislature of judicial power, and repugnant to the Constitution. It was an attempt on the part of the legislative department of the government to encroach on a co-ordinate department, and for that reason the third section of the Act in that case was declared hy the Court a nullity. Now, can it be said that this Act of Assembly has deprived any man of his property, or applied it to any other use than that of the children ? The sale of the property was in virtue of the exercise of the power vested in the legislative department, and which was not prescribed by the Federal or State Constitution. The views which we have expressed in this opinion of the constitutional power of the legislature to pass this Act, *464are fully sustained by adjudged cases of our sister States. In 16 Massa., 326, it was decided that “the legislature have power to license the sale of the real estate of minors, notwithstanding they have delegated the same power to the judicial Courts.” In 19 New York, 463, Allen Justice, said, “The Courts have established this power by judicial decisions; and I think the legislature also had the power to direct as it did by the Act in question, a sale of the premises, so as to bind the interest of any posthumous children of the daughters, who on their birth w.ould become interested in the remainder created in the will.” And in 2 Barr, 277, Chief Justice Gibson, commenting on the same question, says, “ The Act is constitutional, and the Court will enforce a contract of purchase from the trustees.” Was the jurisdiction by this Act conferred on the County Court of Allegany to decree a sale of the property in controversy ? The adult heirs of James Hook under the will had filed their bill for a division of the real estate among his devisees, when they applied for this special Act, to enable them to make the division valid, not only against the children in esse of Matilda Jane Davis, the tenant for life, but also against the after born children. We are satisfied, looking at the three sections of the Act, that it was the manifest intention of the law, that the whole interest of Matilda Jane Davis and her children in this property, was to be considered and acted upon by the Court, for by the Act the Court was authorized in their discretion to order and direct such amendments or modifications of the bill or other proceedings as they deemed necessary and proper to ’ carry into effect the provisions of the Act. It is one entire Act, and* the provisions are not limited to the first and second sections, but are equally applicable to the third section. All the parties interested in the property were before the Court, and after the ratification of the division among the devisees, the petition for the sale of the por*465tion alloted to Matilda Jane Davis and her children was filed in pursuance and by authority of the third section of the Act. According to the just construction of this Act, no power was conferred on the Court to decree a sale of this property unless they were satisfied by proof, that it would be advantageous to the infants. The Court expressly state in their decree, that it is based on the Act of Assembly and the affidavits filed in the proceedings; and the money arising from the sales was ordered to be brought into Court to be invested or otherwise disposed of under the direction of the Court. So that every safeguard was observed by the Court to protect the interest of the children. The legislature, having the right to pass the law, also directed how the act should be done; and the whole proceeding was under the special Act, and independent of the general Acts on the subject, and not to be controlled or governed by them; and the only question to be adjudicated by the Court was, whether the interests of the minors would be advanced by the sale. But it was contended by the counsel for the appellants that the Act and petition did not make a case of jurisdiction in the Court. It is said, in 5 Gill, 256, that the true test of jurisdiction will, in all cases, be found on the determination of the question, whether a demurrer will not lie to a bill? Tried by this test, we are of opinion that the Court would have determined that the Act conferred jurisdiction as “ the power to hear and determine a cause is jurisdiction ; it is coram judice, whenever a case is presented, which brings this power into action.” United States vs. Arredondo and others, 6 Peters, 709. Admitting the jurisdiction, a decree without proof, or upon insufficient proof, is one in the exercise of jurisdiction, and can only be the subject of appeal or review. As this Court said in 4 Gill, 122, “ they are irregularities and errors which could only be taken advantage of by the party aggrieved by them, on a re-hear*466ing, a bill of review, or an appeal in tbe cause in which they are found.” A Court cannot examine into the merits of a decree collaterally, if it had jurisdiction ; and in 12 Gill & John., 338, a record was admitted in evidence of the sale of infants’ lands under a decree, although there was no evidence to prove the allegations, except the answer of the guardian of the infants. And in 6 Gill & John., 1 and 111, it was held that the answer of the guardian of an infant is not evidence against him. The appellee in this case claims'under a judicial sale, and the soundest principles of justice and policy seem to demand that every reasonable intendment should be made to support the titles of bona fide purchasers of real property, and Courts of justice are not disposed to impair their safety by insisting on matters of form; they can only be avoided for substantial legal defects. These principles of the law, applicable to judicial sales, have been frequently recognized and adopted by this Court, and in the case of Eliott and Wife’s Lessee vs. Knott, 14 Md. Rep., 121, it was ruled that an execution and sale of the real estate of a defendant in a judgment was valid against his infant child, although the defendant was dead on the day the fi. fa. was tested and issued, and this judgment of the Court was predicated on the case of Jackson vs. Robins, 16 Johnson, 582, which approved of the principle enforced by .Lord Chancellor Redesdale in the case of Bennett vs. Hammell, 2 Sch. & Lef., 566 ; in that case the Chancellor .said “ that there were irregularities in the proceedings, which he pointed out, and that the decree was erroneous, ’inasmuch as the infant ought to have a day to show cause against the decree when he comes of age. But he held that this was.not to affect the purchaser’s title. It would be too much, he thought, to say that a purchaser under a decree of that description could be bound to look into all these circumstances, and to go through all the proceedings, from the beginning to the end.” Chief Justice *467Le Grand, after quoting this opinion, with approbation, adds, “that Courts of justice guard and maintain with jealous vigilance, the titles of purchasers acquired under judicial sales.”
(Decided 15th July, 1867.)
Eor these reasons we are of opinion that the prayers of the appellants were properly rejected by the Court below, and concur with the Court in the prayer granted at the instance of the defendant, and therefore affirm the judgment.

Judgment affirmed.